DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.

Claims 1, 5-7 and 9-11 are pending in this application, Claims 7 and 9 are acknowledged as withdrawn, Claims 1, 5, 6, 10 and 11 were examined on their merits.

The rejection of Claims 1, 5, 6, 10 and 11 under 35 U.S.C. § 101 because the
claimed invention is directed to a natural phenomenon/product of nature without significantly more has been withdrawn because after the step of identifying the host cell, the claim instructs you to act on or use the host cell, by subjecting the rebaudioside A to an enzyme that is produced by that host cell.  
Therefore, you need to either contact the RebA with the host cell or have that host cell make the enzyme, isolate the enzyme, and then contact the RebA with that enzyme.  These are active steps that use the information from the mental step (identifying the host cell) in a practical application.  Therefore, the claim would be eligible at step 2A prong 2.

Response to Arguments

Applicant’s arguments, see Remarks, filed 12/09/2021, with respect to the above rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 
See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
 For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 6, 10 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/927,538 (reference application) in view of Mao et al. (US 10,752,928 B2), of record, and Kasperowicz et al. (2002).

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are made obvious by the ‘538 claims as discussed below.

Escherichia, Saccharomyces, Aspergillus, Pichia and Yarrowia, the microorganism comprising a UDP-glucosyltransferase, and contacting the microorganism with rebaudioside A to produce rebaudioside D, thereby inherently “identifying” said host cell as being capable of rebaudioside A uptake from a culture medium, and reading on Claims 1 in part and 10.

The ‘538 Application does not specifically teach identifying a host cell that is capable of rebaudioside A uptake from a culture medium, wherein the host cell is identified by a process comprising the active steps of:
a. providing a culture medium comprising rebaudioside A as only carbon source;
b. cultivating a candidate microbial strain in the culture medium;
c. separating cells of the microbial strain from the culture medium;
d. re-suspending the cells and disrupting them to form a soluble fraction and a cell debris fraction;
e. adding rebaudioside A to the soluble fraction, analyzing the soluble fraction for rebaudioside A, and then incubating the soluble fraction;
f. analyzing the incubated soluble fraction for rebaudioside A;
g. identifying the host cell by determining a decrease in the amount of rebaudioside A in the incubated soluble fraction as compared to the soluble fraction, as required by Claim 1;
5;
wherein the host cell is capable of expressing genes of enzymes for intracellular conversion of rebaudioside A to rebaudioside D, rebaudioside M, or a combination thereof, as required by Claim 6;
or wherein the host cell is from the genus Kluyveromyces, as required by Claim 11.

Mao et al. teaches a method for synthesizing rebaudioside D from rebaudioside A.  The method includes culturing a whole-cell catalyst with a culture medium including a rebaudioside A substrate for a sufficient time to produce rebaudioside D, wherein a glucose is covalently coupled to the rebaudioside A to produce the rebaudioside D.  
The whole-cell catalyst is a transformed host cell expressing an amount of UDP-glycosyltransferase (HV1-GCW61) and an amount of sucrose synthase (mbSUS1). In an aspect, the whole-cell catalyst may be the G/H5S2 strain of Pichia pastoris and the culture medium may further include:  potassium phosphate buffer, MgCl2, sucrose, UDP-glucose, UDP, and any combination thereof.  Mao et al. further teaches that the host cell may be species from the genera Escherichia, Aspergillus, Saccharomyces, Pichia and Kluyveromyces, including Kluyveromyces marxianus (Column 25, Lines 53-63 and Column 26, Lines 4-5).


filing date of the claimed invention to modify the method of the ‘538 Application of producing steviol glycosides by contacting a medium containing rebaudioside A with Escherichia, Saccharomyces, Aspergillus, Yarrowia or Pichia host cell comprising a UDP-glycosyltransferase which catalyzes the glucosylation of rebaudioside A with the use of UDP-glcosyltransferase produced by a Kluyveromyces host cell, as taught by Mao et al. because this is no more than the simple substitution of one known element
(Kluyveromyces host cell) for another (Escherichia, Saccharomyces, Aspergillus,
Yarrowia or Pichia host cell) to yield predictable results (host cell comprising UDP-
glycosyltransferase). 




The MPEP at 2141, III. and 2144.07 states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (B) Simple substitution of one known element for another to obtain predictable results;

The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) 

Escherichia, Saccharomyces, Aspergillus, Yarrowia or Pichia and Mao et al. teaches that the host cell may be species from the genera Escherichia, Aspergillus, Saccharomyces, Pichia and Kluyveromyces, including Kluyveromyces marxianus.

With regard to the limitations of Claim 1, “wherein the host cell is identified by a process comprising the steps of:
a. providing a culture medium comprising rebaudioside A as only carbon source;
b. cultivating a candidate microbial strain in the culture medium;
c. separating cells of the microbial strain from the culture medium;
d. re-suspending the cells and disrupting them to form a soluble fraction and a cell debris fraction;
e. adding rebaudioside A to the soluble fraction, analyzing the soluble fraction for rebaudioside A, and then incubating the soluble fraction;
f. analyzing the incubated soluble fraction for rebaudioside A;
g. identifying the host cell by determining a decrease in the amount of rebaudioside A in the incubated soluble fraction as compared to the soluble fraction’;

Kasperowicz et al. teaches a method of assessing a bacterium for fructanolytic activity, comprising the steps of: providing a culture medium comprising a fructan substrate as the only carbon source and cultivating the candidate microbial strain in the culture medium (Pg. 141, Column 1, Lines 13-20 and Pg. 143, Table 1);

adding fructan to the soluble fraction and incubating the soluble fraction (Pg. 141, Column 2, Lines 12-31);
and analyzing the soluble fraction for fructanolytic enzyme (Pg. 143, Fig. 2), and identifying the bacterial strain as having fructanolytic enzyme by determining a decrease in the amount of fructan in the incubated soluble fraction as compared to the initial amount added to the soluble fraction (Pg. 143, Table 2).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of producing steviol glycosides by contacting a medium containing rebaudioside A as a substrate with a UDP-glycosyltransferase (which catalyzes the glucosylation of rebaudioside A) comprising Kluyveromyces host cell as taught by the ‘538 application and Mao et al. with the method of screening for and identifying a host cell which comprises the ability to uptake and use a particular substrate from culture medium as taught by Kasperowicz et al. above, because this is no more than the use of a known technique (screening cells for enzyme/substrate activity of interest) to improve a similar method (utilizing cells with a particular enzyme activity to convert a particular substrate to a desired product) in the same way (identifying and using cells with the desired enzyme activity).  The MPEP at 2141, III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;

Those of ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to make this modification in order to ascertain
whether the cells had the requisite enzyme necessary to convert/catalyze rebaudioside A.  
There would have been a reasonable expectation of success in making this modification because all the references are reasonable drawn to the same field of endeavor, that is, the characterization and/or use of sugar hydrolyzing enzymes in bacteria.

With regard to the limitations of Claims 5 and 6 respectively of: “wherein the
host cell is capable of producing sucrose synthase for UDP regeneration and recycling’
and “wherein the host cell is capable of expressing genes of enzymes for
intracellular conversion of rebaudioside A to rebaudioside D, rebaudioside M, or a
combination thereof’, these are characteristic properties of the host cell.  As the host
cell of the prior art is the same as the host cell of the claimed invention, it would be
expected to have the same characteristic properties and capabilities.  

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claims 1, 5, 6, 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,683,526 B2 in view of Mao et al. (US 10,752,928 B2), of record, and in view of Kasperowicz et al.
(2002), for the same reasoning as provided in the above rejection, which is not repeated
here for brevity.

Response to Arguments

Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive.

The Applicant notes they will defer addressing the double-patenting rejections until a finding of allowable subject matter (Remarks, Pg. 5, Lines 19-20).


in effect for reasons of record set forth above.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 6 and 10 are rejected under 35 U.S.C. § 103 as made obvious by Richman et al. (2005), in view of Kasperowicz et al. (2002), both of record.

Richman et al. teaches a method wherein steviol glycosides are produced by contacting a medium containing rebaudioside A with UDP-glycosyltransferase produced recombinantly by E. coli which catalyzes the glucosylation of rebaudioside A, thereby “identifying” the host E. coli as capable of rebaudioside A uptake from a culture medium (Pg. 56, Abstract and Pg. 65, Columns 1-2, “Expression of recombinant glucosyltransferases” and Pg. 66, Column 1, “Glucosyltransferase activity assay”, and reading on Claim 1 in part and 10.

1, “wherein the host cell is identified by a process comprising the active steps of:
a. providing a culture medium comprising rebaudioside A as only carbon source;
b. cultivating a candidate microbial strain in the culture medium;
c. separating cells of the microbial strain from the culture medium;
d. re-suspending the cells and disrupting them to form a soluble fraction and a cell debris fraction;
e. adding rebaudioside A to the soluble fraction, analyzing the soluble fraction for rebaudioside A, and then incubating the soluble fraction;
f. analyzing the incubated soluble fraction for rebaudioside A;
g. identifying the host cell by determining a decrease in the amount of rebaudioside A in the incubated soluble fraction as compared to the soluble fraction’;
Kasperowicz et al. teaches a method of assessing a bacterium for fructanolytic activity, comprising the steps of: providing a culture medium comprising a fructan substrate as the only carbon source and cultivating the candidate microbial strain in the culture medium (Pg. 141, Column 1, Lines 13-20 and Pg. 143, Table 1);
separating cells of the microbial strain from the culture medium, resuspending the cells and disrupting them to form a soluble fraction and cell debris fraction (Pg. 141, Column 1, Lines 22-36 and Column 2, Lines 1-11);
adding fructan to the soluble fraction and incubating the soluble fraction (Pg. 141, Column 2, Lines 12-31);



It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of producing steviol glycosides by contacting a medium with UDP-glycosyltransferase produced by E. coli host cells which catalyzes the glucosylation of rebaudioside A as taught by Richman et al. with the method of screening for and identifying a host cell which comprises the ability to uptake and use a particular substrate from culture medium as taught by Kasperowicz et al. above, because this is not more than the use of a known technique (screening cells for enzyme/substrate activity of interest) to improve a similar method (utilizing cells with a particular enzyme activity to convert a particular substrate to a desired product) in the same way (identifying and using cells with the desired enzyme activity).  The MPEP at 2141, III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;


invention would have been motivated to make this modification in order to ascertain
whether the cells had the requisite enzyme necessary to convert rebaudioside A.  


There would have been a reasonable expectation of success in making this modification because all the references are reasonable drawn to the same field of endeavor, that is, the characterization and/or use of sugar hydrolyzing enzymes in bacteria.

With regard to the limitations of Claims 5 and 6 respectively of:  “wherein the
host cell is capable of producing sucrose synthase for UDP regeneration and recycling’
and “wherein the host cell is capable of expressing genes of enzymes for
intracellular conversion of rebaudioside A to rebaudioside D, rebaudioside M, or a
combination thereof’, these are characteristic properties of the host cell.  As the host
cell of the prior art is the same as the host cell of the claimed invention, it would be
expected to have the same characteristic properties and capabilities.  The MPEP at 2112.01 states:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Response to Arguments

Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive. 




This is not found to be persuasive for the following reasons, while Kasperowicz et al. may be directed to a different bacteria and enzyme, it is nevertheless directed to the same purpose or “base” as the claimed invention, which is a process for screening and identifying bacteria for the ability to uptake and utilize a single carbohydrate/sugar substrate based on a characteristic enzyme capable of hydrolyzing the particular substrate.  Thus, the combination of the cited prior art provides the “improvement” as stated above, which is the identifying and using of cells with the desired activity of the uptake and enzymatic conversion of rebaudioside A.

The Applicant argues that Kasperowicz is directed to the assessment of the fructanolytic activities of a rumen bacterium and thus rather than identifying a host cell capable of fructan uptake, the reference studied the growth of a specific bacteria strain in a culture medium supplemented with multiple carbon sources.





This is not found to be persuasive for the following reasons, as discussed above, while Kasperowicz et al. may be directed to a different bacteria and enzyme, it is nevertheless directed to the same purpose as the claimed invention, which is a process for screening and identifying bacteria for the ability to uptake and utilize a single carbohydrate/sugar substrate based on a characteristic enzyme capable of hydrolyzing the particular substrate.  Clearly, the reference discloses a screening process for identifying the ability of a specific bacteria strain to grow in a culture medium supplemented with a single carbon source and not multiple carbon sources as asserted by Applicant.  See Pg. 143, Table 1 of the reference.  The reference also clearly teaches separating cells of the microbial strain from the culture medium, resuspending
the cells and disrupting them to form a soluble fraction and cell debris fraction (Pg. 141,
Column 1, Lines 22-36 and Column 2, Lines 1-11); adding fructan to the soluble bacterial cell extract fraction and incubating the soluble fraction (Pg. 141, Column 2, Lines 12-31); and analyzing the soluble fraction for fructanolytic enzyme (Pg. 143, Fig. 2),

initial amount (5gL-1) added to the soluble fraction (Pg. 143, Table 2).  

Claim(s) 1, 5, 6 and 10 are rejected under 35 U.S.C. § 103 as made obvious by Mao et al. (US 10,752,928 B2), in view of Kasperowicz et al. (2002), both of record.

Mao et al. teaches a method for synthesizing rebaudioside D from rebaudioside
A.  The method includes culturing a whole-cell catalyst with a culture medium
including a rebaudioside A substrate for a sufficient time to produce rebaudioside D,
wherein a glucose is covalently coupled to the rebaudioside A to produce the
rebaudioside D, thereby “identifying” the whole-cell/host cell as capable of rebaudioside
A uptake from a culture medium.  The whole-cell catalyst is a transformed host cell
expressing producing an amount of UDP-glycosyltransferase (HV1-GCW61) and an
amount of sucrose synthase (mbSUS1). In an aspect, the whole-cell catalyst may be
the G/H5S2 strain of Pichia pastoris and the culture medium may further include:
potassium phosphate buffer, MgCl2, sucrose, UDP-glucose, UDP, and any combination
thereof, and reading on Claims 1 in part, 5, 6 and 10.

With regard to the limitations of Claim 1, “wherein the host cell is identified by a process comprising the active steps of:
a. providing a culture medium comprising rebaudioside A as only carbon source;
b. cultivating a candidate microbial strain in the culture medium;

d. re-suspending the cells and disrupting them to form a soluble fraction and a cell debris fraction;
e. adding rebaudioside A to the soluble fraction, analyzing the soluble fraction for rebaudioside A, and then incubating the soluble fraction;
f. analyzing the incubated soluble fraction for rebaudioside A;
g. identifying the host cell by determining a decrease in the amount of rebaudioside A in the incubated soluble fraction as compared to the soluble fraction’;
Kasperowicz et al. teaches a method of assessing a bacterium for fructanolytic activity, comprising the steps of: providing a culture medium comprising a fructan substrate as the only carbon source and cultivating the candidate microbial strain in the culture medium (Pg. 141, Column 1, Lines 13-20 and Pg. 143, Table 1);
separating cells of the microbial strain from the culture medium, resuspending the cells and disrupting them to form a soluble fraction and cell debris fraction (Pg. 141, Column 1, Lines 22-36 and Column 2, Lines 1-11);
adding fructan to the soluble fraction and incubating the soluble fraction (Pg. 141, Column 2, Lines 12-31);
and analyzing the soluble fraction for fructanolytic enzyme (Pg. 148, Fig. 2), and identifying the bacterial strain as having fructanolytic enzyme by determining a decrease in the amount of fructan in the incubated soluble fraction as compared to the initial amount added to the soluble fraction (Pg. 143, Table 2).



filing date of the claimed invention to combine the method of producing steviol
glycosides by contacting a medium with UDP-glycosyltransferase produced by Pichia
pastoris host cells which catalyze the glucosylation of rebaudioside A as taught by the
Mao et al. with the method of screening for and identifying a host cell which comprises
the ability to uptake and use a particular substrate from culture medium as taught by
Kasperowicz et al. above, because this is not more than the use of a known technique
(screening cells for enzyme activity of interest) to improve a similar method (utilizing
cells with a particular enzyme activity to convert a substrate to a desired product) in the
same way (identifying and using cells with the desired enzyme activity).  The MPEP at 2141, III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;

Those of ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to make this modification in order to ascertain
whether the cells had the requisite enzyme necessary to convert rebaudioside A. 


.

Response to Arguments

Applicant's arguments filed 12/09/2022 have been fully considered but they are not persuasive. 

The Examiner notes that the Applicant did not specifically address the above rejection in the latest filed response.

Claims 1, 5, 6, 10 and 11 are rejected under 35 U.S.C. § 103 as being
unpatentable over Mao et al. (US 10,752,928 B2), in view of Kasperowicz et
al. (2002), both of record.

The teachings of Mao et al. and Kasperowicz et al. were discussed above.

Mao et al. did not specifically teach a method wherein the host cells is a species selected from Kluyveromyces, as required by Claim 11.



filing date of the claimed invention to modify the separately taught method of
producing steviol glycosides by contacting a medium with UDP-glycosyltransferase
produced by an identified Pichia pastoris host cell which catalyzes the glucosylation of
rebaudioside A to rebaudioside D as taught by Mao et al. and Kasperowicz et al. with
the use of UDP-glcosyltransferase produced by a Kluyveromyces marxianus host cell which Mao et al. also exemplifies as suitable host species because this is no more than the simple substitution of one known element (Kluyveromyces marxianus host cell) for another (Pichia pastoris host cell) to yield predictable results (produced UDP-glycosyltransferase). The MPEP at 2141, III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
(B) Simple substitution of one known element for another to obtain predictable results;

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this substitution in order to have a suitable host species capable of processing steviol glycosides.  There would have been a reasonable expectation of success in making this substitution because the Mao et al. reference teaches that the host cell may be Kluyveromyces marxianus.

Response to Arguments

Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive. 

The Examiner notes that the Applicant did not specifically address the above rejection in the latest filed response.

Claims 1, 5, 6 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Markosyan et al. (WO 2013/176738 A1), in view of Kasperowicz et al. (2002), both of record.

Markosyan et al. teaches a method wherein steviol glycosides are produced by
contacting a medium with UDP-glycosyltransferase which catalyzes the glucosylation of
rebaudioside A to rebaudioside D (Pg. 51, Claims 1 and 3 and Pg. 52, Claim 8);
wherein the UDP-glycosyltransferase is produced by a host cell, for example
species from the genera:  Escherichia, Saccharomyces, Aspergillus or Pichia, thereby
“identifying” the host cell as capable of rebaudioside A uptake from a culture medium
(Pg. 3, Lines 13-14), and reading on Claim 1 in part, 6 and 10.

Markosyan et al. does not teach a single, anticipatory embodiment of the claimed
method.


filing date of the claimed invention to combine the separately taught method
of producing steviol glycosides by contacting a medium with UDP-glycosyltransferase which catalyzes the glucosylation of rebaudioside A to rebaudioside D with the production of the UDP-glcosyltransferase by a host cell into a single method because this is no more than combining or prior art elements according to known methods to yield predictable results.  The MPEP at 2141, III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to achieve a combined method of producing steviol glycosides by contacting a medium with a host cell expressing UDP-glycosyltransferase which catalyzes the glucosylation of rebaudioside A to rebaudioside D.  There would have been a reasonable expectation of success in making this combination because the separate parts of the method are all described in the reference.


1, “wherein the host cell is identified by a process comprising the now active (previously considered under product-by-process) steps of:
a. providing a culture medium comprising rebaudioside A as only carbon source;
b. cultivating a candidate microbial strain in the culture medium;
c. separating cells of the microbial strain from the culture medium;
d. re-suspending the cells and disrupting them to form a soluble fraction and a cell debris fraction;
e. adding rebaudioside A to the soluble fraction, analyzing the soluble fraction for rebaudioside A, and then incubating the soluble fraction;
f. analyzing the incubated soluble fraction for rebaudioside A;
g. identifying the host cell by determining a decrease in the amount of rebaudioside A in the incubated soluble fraction as compared to the soluble fraction’;

Kasperowicz et al. teaches a method of assessing a bacterium for fructanolytic activity, comprising the steps of: providing a culture medium comprising a fructan substrate as the only carbon source and Cultivating the candidate microbial strain in the culture medium (Pg. 141, Column 1, Lines 13-20 and Pg. 143, Table 1);
separating cells of the microbial strain from the culture medium, resuspending the cells and disrupting them to form a soluble fraction and cell debris fraction (Pg. 141, Column 1, Lines 22-36 and Column 2, Lines 1-11);


and analyzing the soluble fraction for fructanolytic enzyme (Pg. 148, Fig. 2), and
identifying the bacterial strain as having fructanolytic enzyme by determining a decrease
in the amount of fructan in the incubated soluble fraction as compared to the initial
amount added to the soluble fraction (Pg. 143, Table 2).

It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to combine the method of producing steviol
glycosides by contacting a medium with UDP-glycosyltransferase produced by
Escherichia, Saccharomyces, Aspergillus or Pichia host cells which catalyze
the glucosylation of rebaudioside A as taught by the Markosyan et al. with the method of
screening for and identifying a host cell which comprises the ability to uptake and use a
particular enzyme sugar substrate from culture medium as taught by Kasperowicz et al. above, because this is not more than the use of a known technique (screening cells for enzyme activity of interest) to improve a similar method (utilizing cells with a particular enzyme activity to convert a substrate to a desired product) in the same way (identifying and using cells with the desired enzyme activity).  






The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
(C) Use of known technique to improve similar devices (methods, or products) in the same way

Those of ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to make this modification in order to ascertain
whether the cells had the requisite enzyme necessary to convert rebaudioside A.  There
would have been a reasonable expectation of success in making this modification
because all the references are reasonable drawn to the same field of endeavor, that is,
the characterization and/or use of sugar hydrolyzing enzymes.

With regard to the limitations of Claims 5 and 6 respectively of: “wherein the
host cell is capable of producing sucrose synthase for UDP regeneration and recycling’
and “wherein the host cell is capable of expressing genes of enzymes for
intracellular conversion of rebaudioside A to rebaudioside D, rebaudioside M, or a
combination thereof’, these are characteristic properties of the host cell.  As the host
cell of the prior art is the same as the host cell of the claimed invention, it would be
expected to have the same characteristic properties and capabilities.  


Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Response to Arguments

Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive. 

The Examiner notes that the Applicant did not specifically address the above rejection in the latest filed response.

Claims 1, 5, 6, 10 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Markosyan et al. (VO 2013/176738 At}, of record, in view of Kasperowicz et al. (2002), as applied to Claims 1, 5, 6 and 10 above and further in view of Mao et al. (3S 16,752,928 B2), of record.

The teachings of Markosyan et al., Kasperowicz et al. and Mao et al. were discussed above.

Neither Markosyan et al. or Kasperowicz et al. teach a method wherein the host cells is a species selected from Kluyveromyces, as required by Claim 11.
Escherichia, Saccharomyces, Aspergillus or Pichia host cell which catalyzes the glucosylation of rebaudioside A to rebaudioside D as taught by Markosyan et al. and Kasperowicz et al. above with the use of UDP-glcosyltransferase produced by a Kluyveromyces host cell, as taught by Mao et al. because this is no more than the simple substitution of one known element (Kluyveromyces marxianus hast cell) for another (Escherichia, Saccharomyces, Aspergillus or Pichia hast cell} to yield predictable results (produced UDF-glycosyltransferase}.  The MPEP at 2141, III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
(B) Simple substitution of one known element for another to obtain predictable results;

There would have been a reasonable expectation of success in making this
combination because the Markosyan et al. reference teaches that the host cell may
be any of Escherichia, Saccharomyces, Aspergillus or Pichia and Mao et al. teaches
that the host cell may be species from the genera Escherichia, Aspergillus,
Saccharomyces, Pichia and Kluyveromyces, including Kluyveromyces marxianus.


invention, it would be expected to have the same characteristic properties and
capabilities. The MPEP at 2112.01, I. states:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)

Response to Arguments

Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive. 

The Examiner notes that the Applicant did not specifically address the above rejection in the latest filed response.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The examiner can normally be reached Monday-Friday 12pm-8pm EST.




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        02/07/2022